Title: To James Madison from William C. C. Claiborne (Abstract), 10 February 1805
From: Claiborne, William C.C.
To: Madison, James


10 February 1805, New Orleans. “Colonel De Lassus formerly Lieutenant Governor of Upper Louisiana (with thirty Spanish Soldiers) is now in this City on his way to Pensacola; his Arrival was Announced to me by a Letter from the Marquis of Casa Calvo, of which the enclosure No 1 is a translation, and to which I returned the Answer No 2. The delay attending the evacuation of the Ceded Territory has often been noticed by me, and the Marquis has been told that the continuance of Spanish Officers in this District, so long beyond the right and occasion for it was not seen with approbation. But it seems the evacuation is not yet completed and that Several Spanish Officers continue in this City; Some I learn have been permitted to retire on half pay, and others I believe feel a strong desire to resign their Commissions and Settle permanently in Louisiana, and of this number, I am inclined to think the late Intendant Mr. Morales is one; But of this however I have no certain information.”
